DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 03-02-22.
Claims 1, 3-7 and 9-11 are amended.
Claims 4 and 10 canceled.
Claims 21-22 are added.

Election/Restrictions
Applicant’s election with traverse of Group III, claims 19-20, in the reply filed on 03-02-22 is acknowledged.
As stated in Requirement for Restriction/Election, claims 19-20 of Group III, claims 11-18 of Group II and claims 1-10 related as combination, sudcombination and further-subcombination; now the combination Claim 19 is allowable. The restriction requirement of Groups I, II and III, as set forth in the Office action mailed on 01-24-22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups is withdrawn.  Claims 1-3 & 5-9 and 11-18 directed to Group I and II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

    Allowable Subject Matter	
Claims 1-3, 5-9 and 11-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3 and 5-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a button deck assembly configured to receive an input during play of an electronic game, the button deck assembly comprising: a button deck having at least one button, the at least one button including a lens cap; a display panel; an optical block configured to transmit images from the display panel through the lens cap; and an elastomeric membrane defining a membrane aperture sized to receive the optical block, the optical block extending from the display panel through the membrane aperture of the elastomeric membrane, wherein the elastomeric membrane is configured to channel fluid flow to outer edges of the elastomeric membrane.

a button deck having at least one button, the at least one button including a lens cap; a display panel; an optical block configured to transmit images from the display panel through the lens cap; and an elastomeric membrane defining a membrane aperture sized to receive the optical block, the optical block extending from the display panel through the membrane aperture of the elastomeric membrane, wherein the elastomeric membrane is configured to channel fluid flow to outer edges of the elastomeric membrane.
Claims 19-22 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 19 in combination as claimed, including:
an optic block configured to transmit images from a display panel through a lens cap; and an elastomeric membrane defining a membrane aperture sized to receive the optical block, the optical block extending from the display panel through the membrane aperture of the elastomeric membrane, wherein the elastomeric membrane is configured to channel fluid flow to outer edges of the elastomeric membrane.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 11, 19 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20040197643-A1 US-20190066433-A1 US-4103268-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848